Citation Nr: 0812154	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1963 to August 
1968 and July 1969 to September 1989.  He died in September 
2001.  The appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs Regional Office.

In September 2005, the Board remanded the matter to the RO 
via the AMC for due process considerations; to obtain, if 
possible, the veteran's complete service medical records; to 
obtain the records of the veteran's terminal medial treatment 
at Winter Haven hospital; and to obtain a record review and 
medical opinion.  

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran died in September 2001.  The death 
certificate lists the immediate cause of death as cardiac 
arrhythmia, due to possible myocardial infarction, 
corresponding with "D.S.H. disease".  The autopsy report 
lists the cause of death as acute myocardial infarction, in 
addition to severe coronary atherosclerosis, left ventricular 
hypertrophy, and moderate sclerosis of the aortic valve.  

2.  At the time of the veteran's death, service connection 
was in effect for: residual gunshot wound left shoulder, left 
chest and dorsal area; defective hearing bilaterally with 
tinnitus; and superficial shrapnel fragment wound left leg 
and left forearm; each disability evaluated as zero percent 
disabling.

3.  Myocardial infarction was not shown during active service 
or for many years afterward, nor were any other cardiac 
problems; nor is myocardial infarction among the presumptive 
medical conditions related to herbicide exposure and there is 
no link between this condition and exposure to herbicides 
during service.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
asserts that the veteran's exposure to herbicides in Vietnam 
during service led to the veteran's eventual development of 
diabetes mellitus, which, she asserts, contributed to cardiac 
problems, the cause of his death.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The veteran's certificate of death indicates that he died in 
September 2001.  The death certificate and autopsy report 
list the cause of his death as cardiac arrhythmia due to 
acute myocardial infarction.  The autopsy report includes 
findings of severe coronary atherosclerosis, left ventricular 
hypertrophy, and moderate sclerosis of the aortic valve.  No 
other significant conditions were listed as contributing to 
death, providing some evidence against this claim (as none of 
these problems were indicated in service).

At the time of his death, service connection was in effect 
for the following disabilities: residual gunshot wound to the 
left shoulder, left chest, and dorsal area; defective 
hearing, bilaterally, with tinnitus; and a superficial 
shrapnel fragment wound to the left leg and left forearm.  
Each of these disabilities was evaluated as zero percent 
disabling.  Service connection was not in effect or any other 
disabilities, providing more evidence against this claim.

The veteran's service medical records do not show that he was 
ever diagnosed with any cardiovascular problems or diabetes 
mellitus.  The Board finds that the service medical records 
provide more evidence against this claim.

The post-service medical evidence consists of private 
treatment reports from Dr. "D", dated between November 1993 
and September 2001, in addition to records from Winter Haven 
Hospital's emergency department from the day of the veteran's 
death.  This evidence shows that over the years the veteran 
was treated for various medical problems including 
hypertension and the aforementioned service-connected 
disabilities.  

Dr. D also submitted two medical statements pursuant to this 
claim.  In June 2002, Dr. D noted that the veteran had mildly 
elevated blood sugar on his last blood test, conducted in 
March 2001.  Dr. D opined that, "[t]his could indicate 
Diabetes Mellitus.  Unfortunately [the veteran] died before 
additional tests could be completed."  

In September 2002, Dr. D stated that the veteran "first 
showed evidence of elevated blood sugar in early 2001.  
Several months later he began experiencing mild chest pains 
which were subsequently felt to be anginal in nature."

The Board finds that the post-service treatment records also 
provide evidence against this claim, failing to show or 
indicate that the veteran's health care providers during the 
veteran's lifetime believed that there was a connection 
between his death and service. 

The veteran was not treated for, or diagnosed with, diabetes 
mellitus or any cardiovascular problems during service, and 
the earliest medical evidence of any cardiac disorder is in 
2001.  This is approximately 12 years after separation from 
service.  Therefore, even if relevant medical treatment were 
shown during service, this lengthy period without treatment 
is evidence that there was not a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent evidence showing or 
indicating that the veteran's cardiovascular disease was 
related to his service.  Finally, there is no evidence of any 
cardiovascular condition that was manifest to a compensable 
degree within one year of separation from service to warrant 
service connection under 38 C.F.R.  §§ 3.307, 3.309.  The 
Board finds that the evidence is probative against a direct 
service connection for the cause of death.

It is important for the appellant to understand that certain 
chronic diseases will be granted service connection as 
incurred in or aggravated by service if manifested to a 
compensable degree within a certain time period after 
service.  Diabetes mellitus is among these chronic diseases. 

In this case, the veteran did not receive any diagnosis of 
diabetes mellitus, and his one instance of elevated blood 
sugar occurred over 11 years after separation.  Further, even 
if one assumes the veteran had this condition prior to his 
death, there is no indication in the post-service medical 
record that this alleged disorder caused a heart disorder, 
which then lead to the veteran's death.  Therefore, the Board 
must find that the service record and post-service record 
provide evidence against this claim, outweighing the 
appellant's lay statements.  

In September 2005, the Board remanded this claim in order to 
obtain complete service medical records, records of the 
veteran's terminal medical treatment at Winter Haven 
Hospital, and a copy of the final autopsy report; and to 
obtain a record review and medical opinion regarding the 
veteran's cause of death and possibility of its connection to 
service.

In September 2006, a VA examiner issued a medical opinion 
stating that the veteran's service was not a contributory 
cause of death.  The examiner noted that the veteran had a 
history of hypertension and tobacco abuse, which are both 
risk factors for coronary artery disease.  Regarding the 
possibility of diabetes mellitus, the examiner stated that 
"[t]here is not enough lab information to give the [veteran] 
a diagnosis of impaired glucose tolerance or pre-diabetes."  
The examiner also opined that the military history of gunshot 
wounds "is not a risk factor for coronary artery disease, 
which is what caused his death."  The Board finds that this 
opinion is entitled to some probative weight.

The Board must find that the preponderance of the evidence is 
against the claim that the veteran's cause of death (cardiac 
arrhythmia due to acute myocardial infarction) was related to 
his service.  Accordingly, the claim must be denied.

The Board has considered the appellant's written testimony, 
submitted in support of the argument that the veteran's cause 
of death should be service connected.  However, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection".  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Cardiovascular disease and diabetes mellitus are not capable 
of lay diagnosis, and lay testimony is not competent to prove 
a matter requiring medical expertise, such as an opinion as 
to medical causation related to service many years ago.  The 
Board has therefore determined that the appellant's written 
testimony is outweighed by the service medical records (which 
do not show that the veteran had any cardiovascular problems 
during service), and the post-service medical evidence 
(indicating cardiovascular disease that began many years 
after service, and not indicating  evidence associating the 
cause of death with service), and that this evidence shows 
that service connection is not warranted for the veteran's 
cause of death.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2002 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records from November 1993 through September 2001.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


